Citation Nr: 9900184	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-23 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for a bilateral knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel
INTRODUCTION

The veteran had active service from March 1984 to January 
1985.  In January 1986, he claimed service connection for 
knee and heel disorders.  In an April 1986 rating decision, 
service connection was granted for bilateral patellofemoral 
arthralgia and bilateral plantar fasciitis, and 
noncompensable evaluations were assigned.

In August 1995, the veteran claimed an increased rating for 
the knee disorder.  This appeal arises from a March 1996 
rating decision of the Hartford, Connecticut, Regional Office 
(RO) that denied an increased (compensable) rating for the 
bilateral knee disorder.  In April, the veteran submitted a 
heavily annotated copy of the March rating decision, 
indicating disagreement therewith.  A Statement of the Case 
was issued in May and the appeal was perfected by the filing 
of a VA Form 9 later that month.  A November 1996 rating 
decision assigned, without explanation, a single 10 percent 
evaluation for patellofemoral syndrome.  In a December 1996 
VA Form 9 (not accepted as a Substantive Appeal since appeal 
had already been perfected), the veteran, through his 
representative, appeared to disagree with the 10 percent 
evaluation just assigned for the bilateral knee disorder.

In a March 1996 statement, the veterans representative 
requested an increased rating for the bilateral foot 
disorder.  The aforementioned November 1996 rating decision 
also assigned a 10 percent evaluation for bilateral plantar 
fasciitis.  A November 1996 Supplemental Statement of the 
Case included, as an issue, the evaluation for the bilateral 
foot disorder even though the veteran had not expressed 
disagreement with the increased rating just assigned.  Since 
neither a Notice of Disagreement, nor any document that could 
be construed as such, has been filed with regard to the 
rating for the bilateral foot disorder, that issue is not in 
proper appellate status and is not before the Board of 
Veterans Appeals (Board).

The veteran never filed a formal claim for service connection 
for a back disorder.  Nevertheless, the November 1996 rating 
decision denied service connection for same.  At a July 1997 
hearing, the veterans representative expressed disagreement 
with the rating decision, so a January 1998 hearing officer 
decision accepted the July 1997 hearing transcript as a 
Notice of Disagreement with the portion of the November 1996 
rating decision that denied service connection for a back 
disorder.  The hearing officer then issued a January 1998 
Statement of the Case on the issue of direct service 
connection for a back disorder.  In a January 1998 VA Form 9, 
the veteran claimed that his service-connected bilateral knee 
and foot disorders were actually caused by back injuries 
sustained in service.  However, at an August 1998 Travel 
Board hearing before the undersigned, when asked to clarify 
the claim for service connection for a back disorder, the 
veteran and his representative affirmed that he had no 
treatment for a back disorder in service and that the 
evidence would not support direct service connection for 
same.  Thus, the issue of direct service connection for a 
back disorder is withdrawn from appeal.

The January 1998 hearing officer decision noted that, at the 
July 1997 hearing, the veteran raised the issue of service 
connection for a back disorder secondary to the service-
connected bilateral knee and foot disorders, and referred 
that issue to the RO.  However, that issue has not been 
developed, has not been addressed in a rating decision, is 
not in proper appellate status, is not before the Board, and 
is referred to the RO for appropriate action.

As noted above, the veteran testified at an August 1998 
Travel Board hearing before the undersigned Member of the 
Board, who was designated by the Chairman to conduct the 
hearing and render the final decision in this case.


REMAND

The veteran contends that the RO erred by failing to grant a 
rating greater than 10 percent for a bilateral knee disorder.  
He maintains that the condition of his knees has worsened 
since service connection was granted in 1986.

The veterans service medical records include an October 1984 
report prepared for a medical evaluation board.  According to 
the report, the veteran began basic training in March and 
developed bilateral knee pain in the fourth week.  He also 
developed mild tenderness on the plantar surfaces of his 
heels.  On examination, there was full range of motion of the 
hips, knees, and ankles.  There was mild tenderness on 
compression of the origin of the plantar fascia.  The knees 
showed tenderness on patellar compression and mild 
patellofemoral crepitance, but there was no effusion, 
atrophy, or instability, and patella apprehension signs were 
negative.  X-rays of the knees were within normal limits.  
Results of an April 1984 bone scan were consistent with 
stress remodeling in the calcaneus on the right, in the 
lateral tibial plateau on the left, and in the medial tibial 
plateaus bilaterally.  Diagnoses were bilateral plantar 
fasciitis and bilateral patellofemoral arthralgias.  
Separation from service was recommended, and the 
recommendation was accepted by the medical evaluation board.

A May 1995 report from Steven McCoy, MD, noted that the 
veteran was seen for evaluation of his back and legs.  He 
gave a 10-year history of leg pain that began in service and 
reported that he had injured his back several years earlier 
in Oregon.  Two weeks earlier he had injured his back at 
work.  He had leg pain, left worse than right, and occasional 
low back pain.  The examination focused on the veterans back 
and the doctor concluded that he had low back strain but 
could not determine the cause of his many-year history of leg 
pain.

A November 1995 VA orthopedic examination noted the veterans 
history of heel pain, then knee pain, in service.  
Examination of the knees showed tenderness over the medial 
and lateral femoral condyles and a positive patella test but 
normal ligamentous structures, no effusion, and normal range 
of motion.  X rays were within normal limits.  Diagnoses 
included bilateral knee pain but the examiner reported that 
he was unable to determine the cause.

At a May 1996 VA orthopedic examination, the veteran reported 
a vestibular problem for which he had seen a private 
physician.  The vestibular problem had persisted and 
increased in severity.  He said that blood tests for 
rheumatoid arthritis had been negative.  He said he was not 
currently working, due primarily to the vestibular problem 
but also due to knee and foot pain.  Examination of the knees 
produced exactly the same findings as the November 1995 
examination, including tenderness of the medial and femoral 
condyles, no effusion, normal range of motion, and normal 
ligamentous structures.  The patella test of the left knee 
was reported as very positive.  Diagnoses included 
bilateral chondromalacia patellae.

An August 1996 VA electromyogram/nerve conduction study 
indicated mild left L4 radiculopathy and left L5 nerve root 
irritation.  October 1996 magnetic resonance imaging revealed 
a mild, left-of-center, disc bulge/herniation at L5-S1 with 
minimal anterior compression on the thecal sac.  An October 
1996 VA report questioned the correlation of the two tests 
because the disc bulge appeared to be too minor to cause 
clinically significant L5 nerve root irritation and because 
the L4 nerve root exited the spinal column above the bulge.

The veterans non-service-connected spinal disorder appears 
to manifest itself in one or both of his lower extremities.  
That fact complicates the accurate evaluation of his service-
connected knee disorder.  Medical evidence is needed to 
distinguish clearly the manifestations of the service-
connected disorder from those of non-service-connected 
disorders.  With regard thereto, the attention of the RO is 
directed to the case of DeLuca v. Brown, 8 Vet.App. 202 
(1995).  There, the Court held that, pursuant to 38 C.F.R. 
§§ 4.40 and 4.45, examiners should be asked to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination and that 
determinations should be expressed, if feasible, in terms of 
the degrees of limitation of motion attributable thereto.  It 
was also held that 38 C.F.R. § 4.14 (avoidance of pyramiding) 
does not forbid consideration of a higher rating based on 
greater limitation of motion due to pain during use or flare-
ups.

This case arrives at the Board in an unusual posture.  The 
veteran was granted service connection for left and right 
knee disorders and a single, noncompensable evaluation was 
assigned.  Under those circumstances, the Board could have 
addressed the issue of increased ratings for two, 
noncompensably-rated, knee disabilities.  However, during the 
pendency of the appeal, the veteran was assigned a single, 10 
percent evaluation for the left and right knee disorders in 
combination.  According to the November 1996 Supplemental 
Statement of the Case, neither knee disorder is compensably 
disabling but the two knee disorders, in combination, are 
deemed to be 10 percent disabling.  Except for 38 C.F.R. 
§ 3.324, which provides for a 10 percent evaluation if 
multiple, noncompensably-rated, service-connected 
disabilities combine to interfere with normal employability, 
a provision not broached here, the Board is unaware of a 
statute or regulation that provides for combining two knee 
disorders to produce a single evaluation.  The Board cannot, 
under these circumstances, determine the evaluation to be 
assigned each knee disability because the veteran has a right 
to be heard on those issues.  Bernard v Brown, 4 Vet.App. 384 
(1993).

Finally, the claim file contains a page from a decision by 
the Social Security Administration (SSA) granting the veteran 
disability benefits.  However, the remainder of the decision 
is missing, and the Board is unable to determine the basis 
upon which the award was made.  Records of SSA disability 
claims are relevant to a veterans VA claim.  Masors v. 
Derwinski, 2 Vet.App. 181 (1992).  Relevant SSA records 
should be obtained.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for leg or back disorders since 
1995.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained.

2.  The RO should contact the SSA 
regarding the veterans disability claim 
with that agency and obtain a copy of any 
SSA decision together with copies of all 
medical records considered in arriving at 
that decision.

3.  Upon completion of the development in 
paragraphs 1 and 2 above, the veteran 
should be afforded a VA examination to 
determine the current nature and extent 
of all knee disability.  It is imperative 
that the examiner reviews this Remand 
decision and the claims folder prior to 
the examination.  Complete range of 
motion studies and all indicated tests 
should be conducted.  The examiner should 
distinguish the manifestations of the 
service-connected patellofemoral 
arthralgia from the manifestations of 
non-service-connected disorders, 
including spinal disorders.  The examiner 
should determine whether either knee 
exhibits weakened movement, excess 
fatigability, or incoordination.  Also, 
the examiner should express an opinion as 
to whether pain, due to the service-
connected knee disorder, significantly 
limits functional ability during flare-
ups or when the knees are used over a 
period of time.  These determinations 
should be expressed, if feasible, in 
terms of the degree of additional loss of 
range of motion due to weakened movement, 
excess fatigability, incoordination, or 
pain on use or during flare-ups.  If 
these determinations cannot be made, or 
cannot be expressed in terms of the 
degree of additional loss of range of 
motion, the examiner should so state for 
the record.  All functional limitations 
of the knee disabilities must be fully 
described.   The factors upon which the 
medical opinion is based must be set 
forth in the report.

4.  Upon completion of the development in 
paragraphs 1, 2, and 3 above, the RO 
should establish separate evaluations for 
the veterans left and right knee 
disorders, and issue a rating decision 
accordingly.

5.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the claim 
should be reviewed by the RO.  If the 
decision remains adverse to the veteran 
in any way, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals, or by the United States Court of 
Veterans Appeals, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
